Citation Nr: 1022304	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected posttraumatic stress disorder, currently evaluated 
as 50 percent disabling.

2.  Entitlement to special monthly compensation, based on a 
need for the regular aid and attendance of another person, or 
being housebound.

3.  Entitlement to service connection for bladder cancer, to 
include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for prostate cancer, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1955 and from November 1966 to May 1987.  The Veteran 
had additional service in the U.S. Army Reserves from January 
1955 to November 1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder (PTSD) is 
manifested by total occupational and social impairment with 
intermittent inability to perform activities of daily living.

2.  The medical evidence of record shows that the Veteran's 
nonservice-connected dementia and Alzheimer's disease and his 
service-connected PTSD together contribute to his need for 
aid and attendance.

3.  The competent evidence of record does not show that the 
Veteran's currently diagnosed bladder cancer is related to 
military service.

4.  The medical evidence of record shows that the Veteran's 
currently diagnosed prostate cancer is related to his 
nonservice-connected bladder cancer.


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 
(2009).

3.  Bladder cancer was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1131, 1116, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Prostate cancer was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1131, 1116, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issues involving the 
Veteran's claims for an increased evaluation for service-
connected PTSD and entitlement to special monthly 
compensation, based on a need for the regular aid and 
attendance of another person, as the Board is taking action 
favorable to the Veteran by granting a total disability 
evaluation for PTSD and special monthly compensation based on 
a need for the regular aid and attendance of another person.  
As such, this decision poses no risk of prejudice to the 
Veteran with respect to these claims.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

With respect to the Veteran's bladder cancer and prostate 
cancer claims, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  Prior to initial adjudication, 
letters dated in September 2005 and April 2008 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations have not been accorded the 
Veteran, because there is no medical evidence that the 
Veteran had either of these disabilities during service or 
that they are related to military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although Veterans Claims Assistance Act 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged 
ratings are appropriate whenever the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Service connection for PTSD was granted by a January 1998 
rating decision and a 10 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
September 4, 1997.  Subsequently, a July 2005 rating decision 
assigned a 50 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective March 28, 2005.

A November 2006 VA outpatient medical report stated that the 
Veteran had dementia.  The medical evidence of record shows 
that dementia and Alzheimer's disease have been consistently 
diagnoses since November 2006.

A May 2008 VA fee-based psychiatric examination report stated 
that the Veteran could not be assessed "psychiatrically 
since I am unable to determine if he does understand the 
questions."  On mental status examination, the Veteran was 
unable to communicate and there were gross abnormalities in 
many areas of assessment due to the Veteran's inability to 
communicate.  The information that was obtained was gained 
either from the Veteran's wife or the review of medical 
records.  The examiner stated that the severity of the 
Veteran's PTSD could not be assessed "due to severe 
cognitive and communication problems."  The examiner stated 
that the Veteran was not mentally capable of managing benefit 
payments and was unable to handle his own money due to 
impaired cognitive abilities.  The Veteran was unable to 
perform activities of daily living, including self-care, 
because of possible dementia or stroke.  The Veteran was 
unable to establish or maintain effective work and social 
relationships because of his cognitive abilities.  He was 
also unable to maintain effective family role functioning 
because of his cognitive abilities.  The Veteran was also 
unable to perform recreation or leisurely pursuits because of 
his cognitive abilities.

A November 2008 VA fee-based psychiatric examination report 
stated that the Veteran was not a reliable historian and the 
Veteran's wife reported most of the information provided.  On 
mental status examination, the Veteran was not capable of 
communicating.  The examiner stated that the Veteran was, at 
times, not aware of his surrounds.  He was unable to perform 
activities of daily living because he did not communicate.  
The Veteran had difficulty establishing and maintaining 
effective work and social relationships because he no longer 
socialized with others.  He had difficulty maintaining 
effective family role functioning and his wife had taken over 
all of his responsibilities.  The Veteran had an intermittent 
inability to perform recreation or leisurely pursuits because 
he preferred to stay in bed for hours at time.  He also had 
difficulty understanding commands.

A July 2009 VA PTSD examination report stated that the 
examination was provided to assess which of the Veteran's 
cognitive deficits were associated with PTSD and which were 
associated with Alzheimer's disease.  The report stated that 
the Veteran "was severely aphasic throughout the examination 
and was completely unable to communicate with the examiner.  
Therefore, such an evaluation could not be completed at this 
time."

The Schedule provides that assignment of a 50 percent 
evaluation is warranted for PTSD with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory such as, 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The medical evidence of record shows that the Veteran's PTSD 
symptoms cannot be separated from the symptoms caused by his 
dementia and Alzheimer's disease.  Taken together, the 
Veteran's PTSD, dementia, and Alzheimer's disease cause 
mental and cognitive impairment which results in total 
occupational and social impairment with intermittent 
inability to perform activities of daily living.  While the 
medical evidence of record indicates that a great deal of 
this impairment is due to the Veteran's nonservice-connected 
dementia and Alzheimer's disease, no medical examiner has 
been capable of determining the precise level of disability 
which is related to the Veteran's service-connected PTSD 
alone.  When it is not possible to separate the effects of a 
service-connected disorder and a nonservice-connected 
disorder, the principle of reasonable doubt dictates that 
such signs and symptoms be attributed to the 
service-connected disorder.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Accordingly, applying the doctrine of 
reasonable doubt, the Board finds that the Veteran's PTSD is 
manifested by total occupational and social impairment with 
intermittent inability to perform activities of daily living.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, a 
total disability evaluation for PTSD is warranted.

SMC

The Veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or being housebound.  With respect to aid 
and attendance, compensation at that rate is payable when the 
Veteran, due to service-connected disability, has the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

As a result of the findings made herein, the Veteran is 
currently receiving service-connected compensation for PTSD, 
evaluated as 100 percent disabling; bilateral hearing loss, 
evaluated as 40 percent disabling; and tinnitus, evaluated as 
10 percent disabling.  The combined disability evaluation is 
100 percent.

A March 2008 private medical statement stated that the 
Veteran had long-standing dementia and bladder cancer.  The 
Veteran could not dress or use the lavatory without 
assistance.  He could not ascend or descend stairs, nor could 
he feed himself without assistance.  The Veteran was 
incontinent and was not mentally competent.  The statement 
reported that the Veteran was unable to perform daily 
activities due to dementia.  The Veteran was able to leave 
the home only with supervision and assistance.

A May 2008 VA fee-based psychiatric examination report stated 
that the Veteran was not mentally capable of managing benefit 
payments and was unable to handle his own money due to 
impaired cognitive abilities.  The Veteran was unable to 
perform activities of daily living, including self-care, 
because of possible dementia or stroke.

A November 2008 VA fee-based psychiatric examination report 
stated that the Veteran was, at times, not aware of his 
surrounds.  He was unable to perform activities of daily 
living because he did not communicate.

A July 2009 private adult day services program report stated 
that the program provided the following services for the 
Veteran: (1) hand feeding due to difficulty swallowing, (2) 
changing clothing and diapers, (3) showering as necessary due 
to incontinence, (4) cleaning his face due to nasal drip, (5) 
assistance using special eating utensils, (6) ensuring 
medication is taken properly, (7) constant monitoring while 
walking due to high risk of falls, and (8) constant 
observation due to swallowing difficulty.

A July 2009 letter from a private physician stated that the 
Veteran needed help with bathing, dressing, shaving, eating, 
taking medication, going to the bathroom, and all other 
skills of daily living.

The medical evidence of record clearly demonstrates that the 
Veteran requires the constant aid and attendance of another 
person.  This aspect of the claim is not in dispute.  
Instead, the determination of the issue on appeal revolves 
around whether this level of disability is caused by the 
Veteran's service-connected PTSD, or a nonservice-connected 
disability.  Specifically, the medical evidence of record 
shows that the Veteran has nonservice-connected dementia and 
Alzheimer's disease, which causes a very significant level of 
disability.

As discussed above, the medical evidence of record does not 
allow the Board to separate the disabling effects of the 
Veteran's service-connected PTSD from his 
nonservice-connected dementia and Alzheimer's disease.  
Accordingly, the medical evidence of record shows that the 
Veteran's nonservice-connected dementia and Alzheimer's 
disease and his service-connected PTSD contribute, together, 
to his need for aid and attendance.  When it is not possible 
to separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable 
doubt dictates that such signs and symptoms be attributed to 
the service-connected disorder.  See Mittleider, 11 Vet. App. 
at 182.  Accordingly, applying the doctrine of reasonable 
doubt, the Board finds that the Veteran is in need of the 
regular aid and attendance of another person due to his 
service-connected disabilities.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As such, special monthly compensation based 
on regular need for aid and attendance is warranted.

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound.  38 U.S.C.A. § 
1114(l), (s).  In view of the Board's grant of special 
monthly compensation based on the need for regular aid and 
attendance herein, the issue of entitlement to special 
monthly compensation on account of being housebound is moot.

Bladder Cancer

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.


In this case, the Veteran claims that he developed bladder 
cancer as the result of exposure to Agent Orange.  The 
evidence of record reveals that the Veteran served in 
Vietnam.  He is therefore presumed under 38 U.S.C.A. 
§ 1116(f), to have been exposed to herbicide agents, to 
include Agent Orange.  However, the medical evidence of 
record does not show a current diagnosis of a presumptive 
disorder under 38 C.F.R. § 3.309(e).  Accordingly, 
presumptive service connection for bladder cancer based on 
exposure to herbicides is not warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran's service treatment records are negative for a 
diagnosis of bladder cancer.

After separation from military service a May 2005 private 
medical report stated that the Veteran complained of 
persistent hematuria for the previous month and a half.  
After physical examination, the examiner stated that it 
"appears that he has a bladder cancer in his bladder."  The 
medical evidence of record shows that bladder cancer has been 
consistently diagnosed since May 2005.

In an August 2006 letter, a private physician stated that

[i]t has been proven that agent orange 
does increase the risk for prostate 
cancer.  I have not read any studies 
about agent orange causing bladder 
cancer.  It would stand to reason that it 
could have a dramatic impact on whether 
that person was to get a bladder cancer 
or not.

In a November 2009 letter, a private physician stated that 
"I know Agent Orange is mainly for prostate cancer, but 
there could be a component of this that was maybe related to 
his bladder cancer."

The competent evidence of record does not show that the 
Veteran's currently diagnosed bladder cancer is related to 
military service.  The Veteran's service treatment records 
are negative for a diagnosis of bladder cancer.  While there 
is a current diagnosis of bladder cancer, there is no medical 
evidence of record that it was diagnosed prior to May 2005, 
approximately 18 years after separation from active military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, there is no competent medical evidence of record 
which relates the Veteran's currently diagnosed bladder 
cancer to military service.  The only medical evidence of 
record which discusses a relationship between the Veteran's 
bladder cancer and military service are the August 2006 and 
November 2009 letters from a private physician.  In both of 
those letters the private physician stated that Agent Orange 
"could" have impacted the Veteran's bladder cancer.  Both 
of these letters provide speculative statements that are 
insufficient to establish service connection.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the Veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that a veteran's time as 
a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (stating 
that a speculative medical opinion as to causation cannot 
establish a medical nexus to service).  Accordingly, the 
August 2006 and November 2009 letters do not provide 
competent medical evidence that relates the Veteran's 
currently diagnosed bladder cancer to military service.

The statements of the Veteran and his wife alone are not 
sufficient to prove that his currently diagnosed bladder 
cancer is related to military service, to include as 
secondary to exposure to Agent Orange.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the Veteran and his wife are not 
competent to make a determination that his currently 
diagnosed bladder cancer is related to military service, to 
include as secondary to exposure to Agent Orange.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is no 
competent evidence of record which relates the Veteran's 
currently diagnosed bladder cancer to military service.  As 
such, service connection for bladder cancer is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
evidence of record which relates the Veteran's currently 
diagnosed bladder cancer to military service, the doctrine is 
not for application.  Gilbert, 1 Vet. App. 49.

Prostate Cancer

As discussed above, prostate cancer is a disease deemed to be 
associated with herbicide exposure under VA law.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  As 
the Veteran served in Vietnam, he is presumed under 38 
U.S.C.A. § 1116(f), to have been exposed to herbicide agents, 
to include Agent Orange.  Accordingly, service connection for 
prostate cancer is warranted on a presumptive basis unless 
the evidence rebuts the presumption of service incurrence
 
Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

A June 2005 private surgical pathology report stated that 
after examination of specimens of the bladder and prostate, 
the bladder diagnosis was papillary transition cell 
carcinoma, grade II/IV and the prostate diagnoses were 
nodular hyperplasia and benign urethral mucosa.

An October 2007 private surgical pathology report stated that 
after examination of specimens of the bladder and prostate, 
the bladder diagnosis was high-grade papillary urothelial 
cell carcinoma with focal areas suspicious for stromal 
invasion.  The prostate diagnosis was high-grade papillary 
urothelial carcinoma with apparent invasion of the 
fibromuscular tissue of the prostate.  The medical evidence 
of record shows that prostate cancer has been consistently 
diagnosed since October 2007.

In a May 2008 statement, a private physician wrote that the 
Veteran had "high grade urothelial cancer invading into the 
prostate.

The medical evidence of record shows that the Veteran's 
prostate cancer was caused by his bladder cancer.  The 
Veteran's prostate cancer developed between June 2005 and 
October 2007, after he was already found to have bladder 
cancer.  In addition, the October 2007 private surgical 
pathology report stated that the cancer from the Veteran's 
bladder cancer had "apparent invasion of the fibromuscular 
tissue of the prostate."  The invasive nature of the 
Veteran's prostate cancer was confirmed in the May 2008 
statement from a private physician.  Accordingly, the Board 
finds that the presumption of service connection has been 
rebutted.  Furthermore, there is no medical evidence of 
record which relates the Veteran's currently diagnosed 
prostate cancer to military service.  The statements of the 
Veteran and his wife alone are not sufficient to prove that 
his currently diagnosed prostate cancer is related to 
military service, to include as secondary to exposure to 
Agent Orange.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Accordingly, the medical evidence of record 
shows that the Veteran's currently diagnosed prostate cancer 
is related to his nonservice-connected bladder cancer.  As 
such, service connection for prostate cancer is not 
warranted.


In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the Veteran's currently diagnosed prostate 
cancer is related to his nonservice-connected bladder cancer, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49.


ORDER

A total disability rating for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

Service connection for bladder cancer is denied.

Service connection for prostate cancer is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


